Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION
Amendment, received 8/31/2021, has been entered into the record. 
Claims 1-16, 19-21 and 23 are presented for examination.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “source/drain is formed to extend from an outer region of a display area into the cutting reserved area” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 
Claim 23 recites the limitation "the second dam" in line 2, “the second inorganic layer” in line 3, and “the organic layer” in line 4.  There is insufficient antecedent basis for these limitations in the claim.  These recitations of limitations without antecedent basis render the claim indefinite because they cause one of ordinary skill in the art to be unable to understand the claim.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. No. 2018/0013094 A1), hereafter referred to as Kim, in view of Huang et al. (US Pub. No. 2018/0097051 A1), hereafter referred to as Huang, and further in view of Jiang et al. (US Pub. No. 2016/0284781 A1), hereafter referred to as Jiang.

As to claim 1, Kim discloses a display panel motherboard (fig 6A, 600; [0081]) comprising:
a plurality of display panels (panels 700; [0081]); and 

wherein at least a portion of the cutting reserved area is provided with a first reflective layer (fig 3, metal pattern 213; [0059]), the first reflective layer being substantially free of wirings (fig 3, metal pattern 213 in the CSA region is free of wirings), and the first reflective layer (213) being configured to amplify a laser energy ([0059]; the reflected laser effectively amplifies the energy of the laser).  
Kim does not disclose that the first reflective layer and a source/drain of the display panel are positioned on a same layer. 
Nonetheless, Huang discloses wherein a first reflective layer (fig 1C, M1) and a source/drain of a display panel are positioned on a same layer (fig 1C, source/drain SE and DE; [0103]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the reflective layer of Kim at the same level as the source/drain of the display panel since Huang teaches that one of the gate metal layer or the source/drain metal layer may be configured coplanar with the metal reflective layer in the sealing region.  Accordingly, Kim teaches that the metal layer may be included in 
Kim in view of Huang do not explicitly teach wherein the first reflective layer and the source/drain being formed on the same layer through a same coating process, wherein the source/drain is formed to extend from an outer region of a display area into the cutting reserved area, wherein the first reflective layer is formed, at least in part, by the source/drain extending into the cutting reserved area.
Nonetheless, Jiang discloses wherein a heat transfer layer (fig 2, layer 13; [0038]) and a source drain ([0038]) being formed on the same layer through a same coating process ([0038]), thus, resulting in the structure such that the source/drain and reflective layer (Huang, fig 3, source/drain S/D and reflective layer 213) are coplanar (Kim fig 1C, planar 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the source and drain layer and the reflective layer of Kim in view of Huang (which is taught by Kim in view of Huang as being in the same layer) in a same coating process as taught by Jiang since this will simplify the fabrication process as recited by Jiang ([0038]).  

As to claim 2, Kim in view of Huang and Jiang disclose the display panel motherboard according to claim 1 (paragraphs above). 


As to claim 3, Kim in view of Huang and Jiang disclose the display panel motherboard according to claim 1 (paragraphs above).
Kim further discloses wherein the display panel (fig 3, panel 200) comprises a binding area (area 211), the binding area being located on one side of the display panel (figs 2-3, binding area 211 on sides of display panel 200); and
the cutting reserved area provided with the first reflective layer and the binding area is located on different sides of the display panel (fig 2, cutting lines CL and the binding area 211 are on both the left and right sides of the panel 200). 

As to claim 4, Kim in view of Huang and Jiang disclose the display panel motherboard according to claim 3 (paragraphs above).


As to claim 5, Kim in view of Huang and Jiang disclose the display panel motherboard according to claim 1 (paragraphs above).
Kim further discloses wherein the first reflective layer (213) comprises a metal reflective layer or a metal alloy reflective layer ([0059]). 

As to claim 6, Kim in view of Huang and Jiang disclose the display panel motherboard according to claim 1 (paragraphs above).
Kim further discloses wherein the metal source/drain layer is a Ti/Al/Ti laminates or a Mo/Al/Mo laminates ([0046]), therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the metal reflective layer at the same level of the source/drain metal with the same material so that the manufacturing process can be simplified.  

Claims 7-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Huang and Jiang, and further in view of Kim et al. (US Pub. No. 2018/0033998 A1), hereafter referred to as Kim2.

As to claim 7, Kim in view of Huang and Jiang disclose the display panel motherboard according to claim 1 (paragraphs above).
Kim in view of Huang and Jiang do not disclose wherein the display panel further comprises an encapsulation area, the cutting reserved area surrounds the encapsulation area, and a non-display area in the encapsulation area is provided with a second reflection layer. 
Nonetheless, Kim2 discloses wherein a display panel (fig 2A, panel 200) further comprises an encapsulation area (fig 2A, encapsulant layers 217, 218 and 219) and a non-display area (240) in the encapsulation area (217, 218 and 219) is provided with a second reflection layer (261).  
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the encapsulation layers of Kim2 in the display panel of Kim in view of Huang and Jiang in the region such that the cutting reserved area surrounds the encapsulation area since the encapsulation material will help to prevent moisture and contaminates from destroying the organic emission elements of the display. 

As to claim 8, Kim in view of Huang, Jiang and Kim2 disclose the display panel motherboard according to claim 7 (paragraphs above).
No single reference discloses the first and second reflective layer. 
However, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the first reflective layer and the second reflective layer are disposed on a same layer so that the manufacturing process can be simplified.

As to claim 9, Kim in view of Huang, Jiang and Kim2 disclose the display panel motherboard according to claim 8 (paragraphs above).
Kim further discloses wherein first reflective layer is a metal reflective layer ([0059]) and Kim2 discloses wherein the second reflective layer is a metal reflective layer ([0057]). 

As to claim 10, Kim in view of Huang and Jiang disclose the display panel motherboard according to claim 1 (paragraphs above).
Kim in view of Huang and Jiang do not disclose wherein the display panel comprises a thin film encapsulation structure, the thin film encapsulation structure is disposed on the display area and the 
Nonetheless, Kim2 discloses a display panel (fig 2A, 200) comprising a thin film encapsulation structure (layers 217, 218 and 219), the thin film encapsulation structure is disposed on the display area (230) and the encapsulation area (area under layers 217, 218 and 219), and the thin film encapsulation structure has a groove defined at an interval (groove between dam structures 280).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the encapsulation layers of Kim2 in the display panel of Kim in view of Huang and Jiang in the region such that the cutting reserved area surrounds the encapsulation area since the encapsulation material will help to prevent moisture and contaminates from destroying the organic emission elements of the display. 

As to claim 11, Kim in view of Huang, Jiang and Kim2 disclose the display panel motherboard according to claim 10 (paragraphs above).
Kim further discloses wherein the display area (220) is provided with a pixel defining layer (layer 206), and Kim2 further discloses the encapsulation area is provided with a first dam and a second dam (dams 

As to claim 12, Kim disclose a display panel (200), formed by cutting a display panel motherboard (fig 6A, motherboard 600 with cutting lines CL and panel 700 and display panel labeled 200 in figure 3) Kim in view of Huang and Jiang disclose claim 1 (paragraphs above), the display panel comprising:
a display area (220). 
Kim in view of Huang do not disclose an encapsulation area, the encapsulation area surrounding an outer circumference of the display area, and having a second reflective layer disposed in the encapsulation area. 
Nonetheless, Kim2 discloses an encapsulation area (layers 217-219), the encapsulation area surrounding an outer circumference of a display 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the encapsulation layers of Kim2 in the display panel of Kim in view of Huang in the region such that the cutting reserved area surrounds the encapsulation area since the encapsulation material will help to prevent moisture and contaminates from destroying the organic emission elements of the display. 

As to claim 13, Kim in view of Huang, Jiang and Kim2 disclose the display panel according to claim 12 (paragraphs above).
Kim further discloses a substrate (201); and 
a cover plate (208) disposed opposite to the substrate (201);
Kim2 further discloses wherein the encapsulation area is formed by an encapsulation layer (layers 217-219), the encapsulation layer bonds a substrate (210) and a cover plate (220);
the substrate (210), the encapsulation layer (217-219), and the cover plate (220) enclose a sealed space disposing a display device (OLED 215), 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the encapsulation layers of Kim2 in the display panel of Kim in view of Huang and Jiang in the region such that the cutting reserved area surrounds the encapsulation area since the encapsulation material will help to prevent moisture and contaminates from destroying the organic emission elements of the display. 

As to claim 14, Kim in view of Huang, Jiang and Kim2 disclose the display panel according to claim 13 (paragraphs above).
Kim2 further discloses wherein the groove is opened on a surface of the encapsulation layer along an enclosing direction of the encapsulation layer (groove on layers 217-219 between the dams 280 are opened on surface facing the cover 220). 

As to claim 15, Kim in view of Huang, Jiang and Kim2 disclose the display panel according to claim 13 (paragraphs above).


As to claim 16, Kim in view of Huang, Jiang and Kim2 disclose the display panel according to claim 13 (paragraphs above).
Kim2 further discloses wherein a thickness of the groove is less than a thickness of the encapsulation layer (fig 2A, thickness of groove of layer 219 is less than the thickness of layers 217-219). 

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US Pub. No. 2016/0284781 A1), hereafter referred to as Jiang, in view of Huang and further in view of Kim.

As to claim 19, Jiang discloses a method of manufacturing a display panel (fig 16, steps S01-S11), comprising:
providing a substrate (fig 1, substrate 10 and step S02, providing a substrate);

performing coating process to form a source/drain region in the display area ([0038]) and a first reflective layer (layer 13, [0038]-[0041]) in the encapsulation area ([0038]-[0041]), the reflective layer (13) comprising a heat absorbing material (step S03; heat absorbing material of layer 13) at an edge of the encapsulation area (edge of the substrate 10 is considered to be the edge of the encapsulation area);
disposing a display device on the display area of the substrate (step S04, OLED layer), and forming a protective layer over the substrate (step S06).  Jiang does not explicitly disclose wherein the protective layer is bonded with the substrate to form a sealed space.  Nonetheless, Huang discloses wherein a protective cover plate is bonded to a substrate to form a sealed space (fig 1C, cover plate 12 bonded to substrate SUB to formed sealed space EA).  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the protective layer of Jiang as a cover plate bonded to the substrate because this will allow for improved protection form contaminates and scratches. 
Jiang further discloses cutting along a coating area of the heat absorbing material by using a laser (step S09; [0033] and [0042]). 

Nonetheless, Huang discloses coating glass beads on a heat absorbing material (fig 1C, glass beads in the frit material 13 on the heat absorbing material M1; [0034] and [0037]), the glass beads covering the entire heat absorbing material (fig 1C, frit layer 13 covers all of the metal pattern M1).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to cover the hat absorbing material of Jiang with the glass beads in the frit material as taught by Huang since this will allow for a hermetical seal of the display area using a cover plate such that the organic light emitting elements are protected from contaminates.  
Jiang does not disclose wherein the edge of the encapsulation area comprising the first reflective layer being substantially free of wirings, the first reflective layer being configured to provide an amplified laser energy, wherein cutting is associated with the amplified laser energy.  
Nonetheless, Kim discloses wherein the cutting edge (CSA) of a display panel (200) comprises a first reflective layer (213) substantially free of wirings (213 is substantially free of wirings), the first reflective layer (213) 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the reflective layer of Kim in the edge seal region of Jiang in view of Huang since this will improve the edge seal of the display by more efficient use of the laser energy.  
Kim does not disclose wherein the source/drain is formed to extend from an outer region of a display area into the cutting reserved area, wherein the first reflective layer is formed, at least in part, by the source/drain extending into the cutting reserved area.
Nonetheless, Huang discloses wherein a first reflective layer (fig 1C, M1) and a source/drain of a display panel are positioned on a same layer (fig 1C, source/drain SE and DE; [0103]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the reflective layer of Kim at the same level as the source/drain of the display panel since Huang teaches that one of the gate metal layer or the source/drain metal layer may be configured coplanar with the metal reflective layer in the sealing region.  Accordingly, Kim teaches that the metal layer may be included in 
Kim in view of Huang do not explicitly teach wherein the first reflective layer and the source/drain being formed on the same layer through a same coating process, wherein the source/drain is formed to extend from an outer region of a display area into the cutting reserved area, wherein the first reflective layer is formed, at least in part, by the source/drain extending into the cutting reserved area.
Nonetheless, Jiang discloses wherein a heat transfer layer (fig 2, layer 13; [0038]) and a source drain ([0038]) being formed on the same layer through a same coating process ([0038]), thus, resulting in the structure such that the source/drain and reflective layer (Huang, fig 3, source/drain S/D and reflective layer 213) are coplanar (Kim fig 1C, planar 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the source and drain layer and the reflective layer of Kim in view of Huang (which is taught by Kim in view of Huang as being in the same layer) in a same coating process as taught by Jiang since this will simplify the fabrication process as recited by Jiang ([0038]).  

As to claim 20, Jiang in view of Huang and Kim disclose the method for manufacturing a display panel according to claim 19 (paragraphs above). 
. 

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. No. 2018/0013094 A1), hereafter referred to as Kim, in view of Park et al. (US Pub. No. 2015/0060806 A1), hereafter referred to as Park, and further in view of Huang and Jiang.    

As to claim 21, Kim disclose a display panel motherboard (fig 6A, 600; [0081]) comprising:
a substrate (fig 3, substrate 201; [0079] teaches that the process of motherboard 600 with display panels 700 forms the display panel 200); 
a plurality of display panels (700) including a first display panel, a second display panel, and a third display panel (fig 6A, any three adjacent display panels 700);
a first encapsulation area (211) positioned between the first display panel and the second display panel ([0062]; between each display panel 700 the encapsulation area of 211 is therebetween);

a cutting reserved area positioned between the first encapsulation area and the second panel ([0062]), the cutting area comprise a first reflective layer (layer 213), the first reflective layer being substantially free of wirings (layer 213 does not include substantial wirings), the first reflective layer being configured to amplify a laser energy ([0059] the reflection is the configuration for amplification).  
Kim does not explicitly disclose the orientation of the display panels (fig 2, 200) on the motherboard (fig 6, motherboard 600 with panels 700) shown in figure 6.  Specifically, annotated figure 6 below shows the display panel 200 on the mother board 600 but the disclosure does not explicitly disclose the orientation of the panels 200 on the motherboard 600.  

    PNG
    media_image1.png
    725
    1109
    media_image1.png
    Greyscale

Nonetheless, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to arrange all of the panels 200 on the motherboard 600 in a uniform and vertical array as suggested as panels 700 since this will allow for the design, manufacturing and testing to be simplified such that the locations of the display panels can be more easily identified. 
Kim does not disclose a first dam overlaying the first reflective layer;
a second dam overlaying the first reflective layer and being adjacent to the first dam;

an organic layer partially overlaying the second region; and 
a second inorganic layer comprising a third region and a fourth region, the third region completely overlaying the first region, the fourth region partially overlaying the fourth region and partially overlaying the organic layer. 
Nonetheless, Park discloses a first dam overlaying the edge region of a display panel (fig 9, dam 10d and display region AA);
a second dam overlaying the edge region of the display panel and being adjacent to the first dam (fig 9, second dam 10c adjacent to first dam 10d);
a first inorganic layer comprising a first region and a second region (inorganic encapsulation layer 22; [0042]), the first region completely overlaying the first dam (10d), the second region completely overlaying the second dam (10c); 
an organic layer partially overlaying the second region (organic encapsulation layer 24 partially over second region over dam 10c ; [0042]); and 

It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the dams and encapsulation layers of Park in the display panel of Kim since this will provide protection from external environmental elements while ensuring the outside pads remain exposed.  
Kim in view of Park do not disclose wherein the source/drain is formed to extend from an outer region of a display area into the cutting reserved area, wherein the first reflective layer is formed, at least in part, by the source/drain extending into the cutting reserved area.
Nonetheless, Huang discloses wherein a first reflective layer (fig 1C, M1) and a source/drain of a display panel are positioned on a same layer (fig 1C, source/drain SE and DE; [0103]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the reflective layer of Kim at the same level as the source/drain of the display panel since Huang teaches that one of the gate metal layer or the source/drain metal layer 
Kim in view of Huang do not explicitly teach wherein the first reflective layer and the source/drain being formed on the same layer through a same coating process, wherein the source/drain is formed to extend from an outer region of a display area into the cutting reserved area, wherein the first reflective layer is formed, at least in part, by the source/drain extending into the cutting reserved area.
Nonetheless, Jiang discloses wherein a heat transfer layer (fig 2, layer 13; [0038]) and a source drain ([0038]) being formed on the same layer through a same coating process ([0038]), thus, resulting in the 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the source and drain layer and the reflective layer of Kim in view of Huang (which is taught by Kim in view of Huang as being in the same layer) in a same coating process as taught by Jiang since this will simplify the fabrication process as recited by Jiang ([0038]).  

Response to Arguments
Applicant's arguments filed 8/31/2021 have been fully considered but they are not persuasive. 

Applicant argued that claim 23 has been amended to correct the errors pointed out in the last office action.
Examiner disagrees because claim 23 has not been amended to correct the lack of antecedent basis issues pointed out in the last office action.  Specifically, there continuous to be a lack of antecedent basis for "the second dam" in line 2, “the second inorganic layer” in line 3, and “the organic layer” in line 4.  

Applicant argued, in page 8 of the remarks, “Different parts formed “of the same layer” do not necessarily form part of the structure each other, as evidenced by the separation between the signal transmission terminals 15 and heat transfer pattern 13 of Jiang, which are also suggested to be formed of the same layer.”  
Examiner disagrees because the Applicant’s specification addresses this limitation and provides a different interpretation of this limitation.  Even though the Applicant has failed in their obligation to show support for the .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        9/21/2021